Citation Nr: 0209069	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-21 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased initial rating for the service-
connected esophageal hiatal hernia, status post fundoplasty.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service for approximately 20 years 
from August 1977 to August 1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 decision of the RO.  

In an October 2000 rating decision, the RO denied the 
veteran's claim of service connection for a right leg 
disorder on the basis that the claim was not well grounded.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  

This Act eliminated the well groundedness requirement for 
claims of service connection, and provided for the re-
adjudication of claims denied on the basis of well 
groundedness between July 1999 and November 2000.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  

The veteran's claim for service connection for a right leg 
disorder is referred to the RO for appropriate action in 
accordance with statutory provisions.  

In a March 2002 rating decision, the RO denied the veteran's 
claim for a total compensation rating based on individual 
unemployability (TDIU).  

To date, the record reflects no disagreement with that rating 
decision and the issue has not been certified for appellate 
consideration.  As such, it will not be addressed by the 
Board at this time.  



FINDING OF FACT

The service-connected esophageal hiatal hernia, status post 
fundoplasty, is shown to be manifested by symptoms of 
recurrent heartburn requiring the use of medication on a 
daily basis since service that more nearly approximate a 
disability picture consistent with pyrosis and regurgitation; 
persistent epigastric productive of considerable impairment 
of health is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating for 
the service-connected esophageal hiatal hernia, status post 
fundoplasty, have been met since the effective date of the 
claim.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic 
Code 7346.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.  

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the Statement of the Case and the 
Supplemental Statement of the Case. There does not appear to 
be any relevant evidence that has not been associated with 
the claims folder.  The record contains sufficient 
information to decide the claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  



II.  Evaluation of the Service-Connected Esophageal
Hiatal Hernia, Status Post Fundoplasty

A.  Factual Background 

A careful review of service medical records shows that the 
veteran was treated on various occasions for heartburn.  

The test results in 1987 and 1988 reveal a tiny sliding 
hiatal hernia with fairly severe free gastroesophageal 
reflux.  

A careful review of service medical records at the time of 
the veteran's retirement examination in September 1996 shows 
that the veteran had a history of gastroesophageal disease, 
stable.  

At the VA examination in January 1999, the veteran reported 
recurrent heartburn secondary to an esophageal hiatal hernia.  
He reported that he had undergone surgery for this condition 
with a fundoplasty in 1983.  This had helped considerably, 
but he had continued on "H2 inhibitor therapy" and was taking 
Prilosec on a daily basis.  

The VA examiner noted that the veteran's abdominal wall was 
slightly protuberant with no organomegaly, tenderness, or 
abdominal masses.  The veteran was diagnosed with esophageal 
hiatal hernia by history, status post fundoplasty.

The VA progress notes dated in September 1998 show complaints 
of back and shoulder pain.  

A consultation report in January 1999 reflects complaints of 
chronic right [sic] shoulder pain and a history of rotator 
cuff injury with residual right [sic] shoulder pain.  The 
left shoulder examination was consistent with rotator cuff 
injury; abdominal examination was benign.  The diagnosis was 
that of chronic shoulder pain consistent with chronic rotator 
cuff tear and impingement.
  
In a March 1999 rating decision, the RO granted service 
connection for esophageal hiatal hernia, status post 
fundoplasty, and assigned a no percent rating under 
Diagnostic Code 7346, effective in September 1998.  

A report of VA examination in April 2000 shows a diagnosis of 
fibromyalgia.  The examiner noted that the veteran also had a 
history of significant gastroesophageal reflux disease, which 
had been treated status post with fundoplication and 
medication.  

The statements of the veteran in the claims folder are to the 
effect that he suffers from recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation accompanied by 
substernal arm and shoulder pain.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A 10 percent evaluation is warranted for esophageal reflux 
with two or more of the symptoms required for a 30 percent 
evaluation, but of less severity than is required for the 30 
percent evaluation.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by substernal, arm or 
shoulder pain, all of which are productive of considerable 
impairment of health.  38 C.F.R. § 4.114 including Diagnostic 
Code 7346.  

The Board notes that the evidence shows that the veteran's 
disability is manifested by a sliding hiatal hernia, status 
post fundoplasty, with a history of severe reflux.  The 
veteran reported that he continues to get heartburn and takes 
daily medication.  

While there is medical evidence of shoulder pain, this 
symptom has been attributed to the service-connected status 
post left shoulder injury.  As such, symptoms attributable to 
this separate service-connected disability may not be 
considered in the evaluation of the service-connected 
esophageal hiatal hernia, status post fundoplasty.  38 C.F.R. 
§ 4.14.  

However, the overall evidence in the Board's opinion is 
consistent with a disability picture that more nearly 
approximates that consistent with some epigastric distress 
caused by pyrosis and regurgitation.  As such, it warrants 
the assignment of a 10 percent rating under the provisions of 
Diagnostic Code 7346.  Absent findings of current 
manifestations productive of considerable impairment of 
health, a higher rating is not for application in this case.  

The Board finds that the evidence shows that this level of 
impairment due to the service-connected esophageal hiatal 
hernia, status post fundoplasty, has existed since the 
effective date of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999). Accordingly, a "staged" rating is not 
indicated.  



ORDER

An increased initial rating of 10 percent for the service-
connected esophageal hiatal hernia, status post fundoplasty, 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

